 In the Matter of THE STANDARD OIL COMPANY, AN OFIIO CORPORATIONandOu.. WORKERSINTERNATIONAL UNION, LOCAL 346, C. I. O.Can No. B-5641.-Decided September 13, 19J13Mr. Maurice Hanning,of Cleveland, Ohio, for the Company.Edward Lamb, by Mr. Lowell Goerlic1,of Toledo, Ohio, for theUnion.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by Oil Workers International Union, Local346, C. 1. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Standard Oil Company, an Ohio corporation, Toledo, Ohio,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before William O.Murdock, Trial Examiner. Said hearing was held at Toledo, Ohio, onJuly 7, 1943.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the close of the hearing counsel for the Company moved to dismissthe petition.The Trial Examiner reserved ruling.The motion ishereby denied.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYThe Standard Oil Company is an Ohio corporation with its principaloffice in Cleveland, Ohio.The Company is engaged in producing,transporting, refining, and marketing gasoline, oil, kerosene, motor52 N. L. R. B., No. 92.559 560DECISIONSOF NATIONALLABOR RELATIONS BOARDoils, industrial lubricants, asphalt, and fuel oil.During 1942 theCompany and its subsidiary, Latonia Refining Corporation, producedand marketed refinery products valued in excess of $75,000,000.Approximately 8 percent of the products produced by the Companywas shipped to points outside the State of Ohio, and all the productsproduced by Latonia Refining Corporation was shipped to pointsoutside the State of Kentucky. The Company admits that it is engagedin commerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDOil Workers International Union, Local 346, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 18, 1943, the Union requested the Company to recognize itas the exclusive collective bargaining representative of the guardsemployed by the Company. The Company refused this request.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a substan-tialnumber of employees in the unit hereinafter found to, beappropriate."'IV.THE APPROPRIATE UNITThe Union contends that all guards and watchmen at the Toledorefinery of the Company, excluding supervisory employees, constitutean appropriate unit.The Company contends that plant-protectionemployees do not constitute an appropriate unit because they are swornUnited States auxiliary military police.The Company employs 39 guards and watchmen, all of whom arearmed and sworn United States auxiliary military police. The UnitedStates Army has formulated certain employment standards applicableto the plant-protection employees.Nevertheless, these employees arehired and paid by the Company, and in all essential respects thecustomary employer-employee relationship is preserved. In view ofthese facts, and for the reasons stated in theDravocase, we find nomerit in the Company's contention.2We find that all guards and watchmen at the Toledo refinery ofthe Company, excluding all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in the1The Field Examiner reported that the Union presented 23 authorization cards bearingapparently genuine signatures of persons whose names appear on the Company's pay roll,of June 14, 1943.There are 38 persons in the appropriate unit.2SeeMatter of Drano Cotporatlon,52 N. L R. B 322,and cases cited therein. THE STANDARDOIL COMPANY561status of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The- Standard OilCompany, an Ohio Corporation, Toledo, Ohio, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause, to determine whether or not they desire to be represented byOilWorkers International Union, Local 346, affiliated with the Con-gress of Industrial Organizations, for the purposes of collectivebargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.